Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Form S-8 Registration Statement (No. 333-152120) of Mission Community Bancorp of our report of independent registered public accounting firm dated April 14, 2010, on our audit of the consolidated balance sheets of Mission Community Bancorp and Subsidiary as of December 31, 2009 and 2008, and the related consolidated statements of income, changes in shareholder’s equity and cash flows for the years then ended, appearing in this Annual Report on Form 10-K. /s/ VAVRINEK, TRINE, DAY & CO., LLP Laguna
